             Case 1:19-cv-10436-ER Document 37 Filed 12/04/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



PATRICE CHAMBERS, on behalf of herself and all
others similarly situated,                         Civil Action No. 19-cv-10436

                           Plaintiff,

       vs.                                         FIFTH NOTICE OF SUPPLEMENTAL
                                                   AUTHORITY IN SUPPORT OF
HSBC BANK USA, N.A.                                OPPOSITION TO MOTION TO DISMISS

                           Defendant.




       Plaintiff Patrice Chambers respectfully submits this attached order as supplemental

authority to advise the court of a recent decision in support of Plaintiff’s Opposition to

Motion to Dismiss (ECF No. 26).

       In a new, well-reasoned opinion attached hereto as Exhibit A, Judge Dale Fischer of

the Central District of California denied a motion to dismiss in a case challenging the

identical fee practices at issue here. In Varga v. American Airlines Credit Union, Case No.

2:20-cv-04380 (C.D. Cal.) (Doc. 34) (December 1, 2020), Plaintiff challenged the

assessment of multiple NSF fees on “retry” items. The court held:

       [that] the disclosure states “[w]e assess a fee for each item that we either pay, which
       results in an overdraft, or do not pay, which would have resulted in an overdraft had
       we paid it,” could lead a consumer to believe that only one fee (indicated by the
       singular “a fee”) would be levied for each item the consumer attempted to purchase,
       not for each attempt by the merchant to process the transaction. Further, AAFCU’s
       statement that the NSF fee is “$25/each” does not clarify anything, as there is no
       indication of what “each” modifies. Construing the ambiguous language against the
       drafter, a consumer could believe that the “each” refers to the specific item the
       consumer attempts to purchase, not the attempt to process the transaction.

Id., at 8-9 (citation omitted).


                                               1
          Case 1:19-cv-10436-ER Document 37 Filed 12/04/20 Page 2 of 2




       In so holding, the court rejected Defendant’s argument that the language was

unambiguous, and the use of “each” in the Account Agreement does not prohibit charging

multiple Retry Fees. Identical reasoning applies here where HSBC makes the same

argument regarding the language in its Fee Schedule and the use of “each.” As such, this

Court should adopt the reasoning in Varga and deny Defendant’s Motion to Dismiss

Plaintiff’s Complaint.


                                          Respectfully submitted,



Dated: December 4, 2020                   /s/ David M. Berger

                                          David M. Berger
                                          Eric H. Gibbs
                                          GIBBS LAW GROUP, LLP
                                          501 14th Street, Suite 1110
                                          Oakland, CA 94612
                                          (510) 350-9700
                                          dmb@classlawgroup.com
                                          ehg@classlawgroup.com

                                          John A. Kehoe (JK-4589)
                                          KEHOE LAW FIRM, P.C.
                                          41 Madison Avenue, 31st Floor
                                          New York, NY 10010
                                          (212) 804-7700
                                          jkehoe@kehoelawfirm.com

                                          Jeffrey Kaliel
                                          Kaliel PLLC
                                          1875 Connecticut Avenue NW, 10th Floor
                                          Washington, DC 20009
                                          202-350-4783
                                          jkaliel@kalielpllc.com

                                          Counsel for Plaintiffs and the Proposed Classes




                                             2
